Opinion issued August 3, 2006 



 
 




In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00362-CR

____________

IN RE CHRISTOPHER BELLE, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
          Relator, Christopher Belle, filed in this Court a pro se petition for writ of
mandamus asking that we order respondent
 to rule on his application for writ of
habeas corpus requesting an appeal bond.  We deny the petition.
           This Court will issue a writ of mandamus to correct a clear abuse of discretion
or the violation of a duty imposed by law when there is no adequate remedy at law. 
Canadian Helicopters Ltd. v. Wittig, 876 S.W.2d 304, 305 (Tex. 1994) (orig.
proceeding).  The relator must provide this Court with a sufficient record to establish
his right to mandamus relief.  Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992).
          Relator has not provided this Court with a sufficient record in support of his
petition.  The Rules of Appellate Procedure provide that relator must file with the
petition “a certified or sworn copy of every document that is material to the relator’s
claim for relief and that was filed in any underlying proceeding.”  Tex. R. App. P.
52.7(a)(1).  In addition, relator’s petition does not show that respondent clearly
abused its discretion or violated a legal duty. 
          Finally, relator’s petition filed in this Court does not meet the requirements of
the Texas Rules of Appellate Procedure because it does not certify that a copy was
served on respondent.  See Tex. R. App. P. 9.5.
          The petition for writ of mandamus is denied.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).